DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is pending.
Claim 1 is rejected.

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Hiroyuki et al. disclose compounds having the following formula:

    PNG
    media_image1.png
    571
    999
    media_image1.png
    Greyscale
wherein R can be selected from C(R6)(R7) or SO2; S is 0 or 1; U is 2; R1 is a H; R4 is H; and R2 and R3 are CH2OR5, wherein R5 is more preferably a methyl or ethyl group (see claim 1; and Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843. Thus, the Office maintains that since Hiroyuki et al. expressly disclose the following compound:  

    PNG
    media_image2.png
    362
    850
    media_image2.png
    Greyscale
, which is similar to the claimed compound except that the C(H)(CH3) group is replaced with the SO2 group (see paragraph 0078).   One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the C(H)(CH3) group with a SO2 group, since Hiroyuki et al. disclose that R can be selected from C(R6)(R7) or SO2, wherein R6 and R7 can be H or a C1-C20 divalent organic group (see paragraph 0033). 
	The Office does not rely on Matzner, Gao, and Jeol to show motivation to select SO2, motivation to select SO2 is taught by Hiroyuki et al.  The Office referred to Matzner, Gao, and Jeol as additional evidence to show that the results obtained by the applicants do not appear to be unexpected. 
The Examiner has considered the declaration filed under 37CFR1.132.  However, the Examiner maintains that the results do not appear to be unexpected.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  The Applicants disclose data with regard to the purity of Example 1 but does not offer any reason as to why this data is unexpected.  In addition, the Applicants did not even provide the purity data for compounds A and B for comparison.  Further, even if the results were shown to be unexpected the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See In re Piasecki, 745 F.2d 1468, 223 USPQ 785 (Fed. Cir. 1984).   It is noted that although the Applicants state that unlike Compound A having a low melting point, the instant compound can be crystallized by crystallization or the like.  However, the Applicants still have not presented data showing that compound A cannot be crystallized.  It is further noted that although the applicants believe that the S and O substituents are closer to SO2 then the C(H)(CH3) group the Examiner would have to disagree that this is the closest prior art, since Hiroyuki et al. does not disclose R as being S or O and WO 2011/040340 does not disclose the SO2 group as a replacement for S or O.  

For the above reasons the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2015-114355 A) is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki et al. (JP 2015-114355 A), for the reasons given in the previous office action, dated December 10, 2020.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699